Exhibit PARTICIPATION AGREEMENT RELATING TO CWEI NORTH LOUISIANA HOSSTON/COTTON VALLEY III This PARTICIPATION AGREEMENT (this “Agreement”) is made and entered into as of May 5, 2008 (the “Effective Date”), by and among the Parties (as defined below). FOR AND IN CONSIDERATION OF the mutual covenants, rights, and obligations set forth in this Agreement, the benefits to be derived from them, and other good and valuable consideration, the receipt and the sufficiency of which are hereby acknowledged, the Parties agree as follows: ARTICLE 1 DEFINITIONS 1.01Certain Definitions. As used in this Agreement, the following terms have the following meanings: “Acquisition Costs” means (i) with respect to any Designated Propertyrelating to a Lease that was owned by CWEI prior to the date such property became subject to this Agreement, the fair market value of the portion of such Lease that is attributable to such Designated Property as of the date it became subject to this Agreement, and (ii) with respect to any Designated Property relating to a Lease that was acquired by CWEI on or after the date such Designated Property became subject to this Agreement,the portion of the costs of acquiring such Lease (including, without limitation, direct costs ofseismic data and interpretation, lease broker services, title examinations, filing fees, and recording costs) that is attributable to the Designated Property. “Affiliate” means, when used with reference to a specified Person, (a) any Person directly or indirectly owning, controlling or holding power to vote 50% or more of the outstanding voting securities of the specified Person, (b) any Person 50% or more of whose outstanding voting securities are directly or indirectly owned, controlled or held with power to vote by the specified Person, (c) any Person directly or indirectly controlling, controlled by or under common control with the specified Person, (d) if the specified Person is a corporation, any officer or director of the specified Person or of any corporation directly or indirectly controlling that specified Person, (e) if the specified Person is a partnership, any general partner or if the general partner is a partnership, the general partners of that partnership, and (f) if the specified Person is an individual, such individual’s spouse and natural and adoptive lineal descendants and trusts for the benefit of any such Persons.For purposes of this definition, the ability through share ownership or contractual arrangement to elect or cause the election of a majority of the board of directors of a corporation shall constitute “control.” “Agreed Rate” means 3.88% per annum. “Agreement” means this Participation Agreement, as amended or restated from time to time. “Area of Interest” means the area described in Exhibit B, as such may amended from time to time by CWEI. N LA Hosston-CV III Participation Agreement.doc 1 “Capital Account” has the meaning set forth in Section “Code” means the Internal Revenue Code of 1986, as amended. “Contribution Date” has the meaning set forth in Section 5.04(b). “Contribution Notice” has the meaning set forth in Section 5.04(b). “CWEI” means Clayton Williams Energy, Inc., a Delaware corporation. “CWEI Counsel” has the meaning set forth in Section “Designated Property” means an undivided 7% of CWEI’s interests in the Wells. “Event of Forfeiture” has the meaning set forth in Section “Indemnified Person” has the meaning set forth in Section “Interest” means an interest in Designated Property under this Agreement.The number of Interests owned by each Participant and the total number of Interests in this Agreement are set forth on Exhibit A, as amended from time to time. “Lease” means a lease, mineral interest, royalty or overriding royalty, fee right, mineral servitude, license, concession or other right covering oil, gas and related hydrocarbons (or a contractual right to acquire such an interest) or an undivided interest therein or portion thereof, together with all appurtenances, easements, permits, licenses, servitudes and rights-of-way situated upon or used or held for future use in connection with such an interest or the exploration, development or production thereof, in each case, in the Area of Interest.A “Lease” shall also mean and include all rights and interests in all lands and interests unitized or pooled therewith pursuant to any law, rule, regulation or agreement. “Majority in Interest” means a majority of the Interests held by all Participants. “Non-Contributing Party” has the meaning set forth in Section 5.04(c). “Operating Agreement” means an agreement between the operator and non-operating interest owners in a Lease for the testing, development and operation of a tract of land or Lease for the exploration and development of oil, gas, minerals or hydrocarbons. “Party” means CWEI or any Participant. “Participant” means each Person listed as such on ExhibitA. “Payout” means the earliest calendar month during which CWEI shall have received cumulative cash proceeds relating to all Designated Property (but only taking into account proceeds received with respect to a Designated Property after such Designated Property became subject to this Agreement) in an aggregate amount equal to the sum of (i) the Acquisition Costs, Well Costs and other expenses incurred by CWEI relating to the Designated Property, plus (ii) an annual internal rate of return on such costs equal to the Agreed Rate.For this purpose, each proceed and expense shall be deemed to have been made on the last day of the month during which it was received or made. N LA Hosston-CV III Participation Agreement.doc 2 “Person” means an individual, corporation, partnership, limited partnership, limited liability company, business trust or other legal entity. “Regulations” mean the regulations promulgated by the United States Department of Treasury pursuant to the Code.All references herein to sections of the Treasury Regulations shall include corresponding provision or provisions of succeeding, similar, substitute, temporary or final Treasury Regulations. “Tax Partnership” means the relationship (constituting a tax partnership for federal and applicable state law tax purposes) between the Parties existing pursuant to this Agreement. “Transfer” means any sale, transfer, assignment, pledge, encumbrance, hypothecation, gift or disposition of an Interest in whole or in part, or any rights or benefits to which a holder of an Interest may be entitled as provided in this Agreement, including, without limitation, the right to receive distributions in cash or in kind. “Well” means a well in which CWEI holds a Working Interest derived from its ownership of one or more Leases in the Area of Interest, as determined in accordance with Section 8.16.The name and location of each “Well” is shown on Exhibit C, as amended from time to time by CWEI. “Well Costs” means CWEI’s share of costs pursuant to any Operating Agreement for the drilling, completing, equipping, deepening or sidetracking a Well, including, without limitation:(i)the costs of surveying and staking the Well, the costs of any surface damages and the costs of clearing, coring, testing, logging and evaluating the Well; (ii)the costs of casing, cement and cement services for the Well; (iii)the cost of plugging and abandoning the Well (including standard and customary remediation activities associated therewith), if it is determined that the Well would not produce in commercial quantities and should be abandoned; (iv) all direct charges and overhead chargeable to CWEI with respect to the Well under any applicable Operating Agreement until such time as all operations are carried out as required by applicable regulations and sound engineering practices to make such Well ready for production, including the installation and testing of wellhead equipment, or to plug and abandon a dry hole; (v)all costs incurred by CWEI in recompleting or plugging back any Well; (vi)all costs incurred by CWEI in reworking any Well if the rework is covered by an authority for expenditure under the applicable Operating Agreement; (vii) all costs incurred by CWEI in locating, drilling, completing, equipping, deepening or sidetracking any enhanced recovery producer or injector Well (including the costs of all necessary surface equipment such as steam generators, compressors, water treating facilities, injection pumps, flow lines and steam lines); and (viii) the costs of constructing production facilities, pipelines and other facilities necessary to develop property acquired pursuant to the terms hereof and produce, collect, store, treat, deliver, market, sell or otherwise dispose of oil, gas and other hydrocarbons and minerals therefrom; provided, that Well Costs shall not include any Acquisition Costs. “Working Interest” means an operating interest in a Lease that permits CWEI to explore, develop and produce one or more properties in the Area of Interest and bear its percentage of the costs and expenses relating to the maintenance and development of and operations relating to such properties. 1.02Construction.Whenever the context requires, the gender of all words used in this Agreement includes the masculine, feminine and neuter.All references to Articles and Sections refer to articles and sections of this Agreement, and all references to exhibits are to Exhibits attached to this Agreement, each of which is made a part of this Agreement for all purposes. N LA Hosston-CV III Participation Agreement.doc 3 ARTICLE II RELATIONSHIP OF THE PARTIES 2.01Formation of Tax Partnership; No Partnership for any Other Purpose.This Agreement and its attachments are not intended and shall not be construed to create a joint venture or other partnership (general, limited, or otherwise) or association or to render the Parties hereto liable as partners.Each of the Parties hereto hereby agrees that this Agreement creates a partnership for United States federal and State income tax purposes only, which Tax Partnership shall be deemed to own the Designated Property and shall function and exist as set forth in Exhibit D attached hereto, which is hereby incorporated by reference for all purposes of this Agreement.Furthermore, each of the Parties agrees that it shall not make an election for the Tax Partnership to be excluded from the application of the provisions of Subchapter K of Chapter 1 of Subtitle A of the Code (“Subchapter K”) or any similar provisions of applicable state law; provided, however, that each Participant acknowledges that CWEI may currently be, or may become in the future, party to an Operating Agreement relating to one or more of the Leases and/or Wells that requires each party thereto to make an election to be excluded from the application of the provisions of Subchapter K and authorizes CWEI to make such elections in the future on behalf of the Tax Partnership (as an entity) if necessary to comply with the applicable Operating Agreement. 2.02Purpose.The purpose for which this Agreement is being entered is to further align the interests of the Participants with those of CWEI by permitting the Participants to participate with CWEI in the CWEI oil and gas production (if any) developed, directly or indirectly, by CWEI and the Participants. 2.03Term.This Agreement shall commence on the Effective Date and continue in effect until terminated in accordance with Section ARTICLE III MANAGEMENT OF LEASES AND WELLS 3.01Authority of CWEI.CWEI shall have the full and exclusive power and authority to do any and all things necessary, incidental, proper, advisable or convenient for the furtherance of developing the Leases and Wells on behalf of the Tax Partnership, including without limitation: (a)to determine whether to acquire, hold, develop or produce properties and other assets and whether, when and on what terms to farm-out, sell, promote or otherwise transfer any particular prospect, or any interest therein; (b)to make all decisions concerning the desirability of payment, and the payment or supervision of payment, of all delay rentals, shut-in royalty payments, minimum royalty payments and any other similar or related payments; (c)to drill, complete, control, rework, side-track, redrill, recomplete, produce, plug and/or abandon any or all of the Wells; (d)to form and participate in partnerships, joint ventures or other relationships that it deems desirable; (e)to make any expenditures and incur any obligations it deems appropriate; (f)to acquire (including, without limitation, to purchase at premium prices when deemed appropriate by CWEI), exchange, sell, lease, or dispose of any or all Designated Property; N LA Hosston-CV III Participation Agreement.doc 4 (g)to negotiate, execute, deliver and perform any contracts, conveyances or other instruments which it considers appropriate for the implementation of its powers under this Agreement, including, without limitation, Operating Agreements, unit Operating Agreements and joint development agreements, and the right to make any and all elections that are required or necessary under the terms of any agreements; (h)to borrow money, incur indebtedness or make guaranties and to secure the same by mortgages, deeds of trust, security interests, pledges or other liens or encumbrances on all or any part of the Designated Property; (i)to acquire and maintain such insurance, if any, for the benefit of the Parties as it deems appropriate; (j)to construct pipelines, drilling and production platforms and facilities, gas plants, processing plants and other facilities incidental to the development of the Area of Interest and the production and marketing of oil and gas therefrom; (k)to execute and deliver division orders and transfer orders upon such terms and conditions and containing such provisions as CWEI may consider appropriate; (l)to control any matters affecting the Designated Property including the conduct of litigation and other incurring of legal expenses and the settlement of claims in litigation; provided, that, CWEI shall not be authorized to settle any claims for which any Participant has, or may have, any individual liability without the Participant’s prior written consent. 3.02Duties and Services of CWEI.CWEI shall devote such time and effort to the development of the Leases and Wells as it shall deem appropriate.The Parties acknowledge and agree that neither CWEI nor any Affiliate thereof nor any of their respective officers, directors, employees or agents shall be required to devote full time to the development of the Leases and Wells and may from time to time engage in and possess interests in other business ventures of any and every type and description, independently or with others, including without limitation, the ownership, acquisition, exploration, development, operation and management of oil and gas properties and oil and gas drilling programs, and that no Participant shall by virtue of this Agreement have any right, title, interest or expectancy in or to such activities or ventures. 3.03Operating Agreements.CWEI shall use its reasonable efforts to enter into, and act in accordance with the provisions of, all applicable Operating Agreements relating to any Lease or Well.Following termination of this Agreement, each Party agrees to become a party to all Operating Agreements in which CWEI serves as operator, and further agrees to use its reasonable efforts to become a party to all other applicable Operating Agreements.To the extent any Party for any reason does not become a party to an applicable Operating Agreement, such Party agrees to use its reasonable efforts to act in accordance with the provisions of such Operating Agreement as if it were a party to such Operating Agreement. N LA Hosston-CV III Participation Agreement.doc 5 ARTICLE IV ACCESS TO INFORMATION; TRANSFER RESTRICTIONS 4.01Access to Information.A Participant, on written request to CWEI stating the purpose, may examine and copy, at any reasonable time, for any proper purpose, and at the expense of the Participant, any information regarding the business affairs and financial condition of any Designated Property as is just and reasonable for the Participant to examine and copy.Information provided to or obtained by a Participant relating to Designated Property shall be used by such Participant solely in furtherance of his or her interests hereunder and shall not be used for any other purpose.Participants shall maintain the confidentiality of all such information and shall not disclose such information to any other Person.If a Participant receives a request to disclose information relating to the Designated Property or this Agreement under the terms of a subpoena, investigative demand or order issued by a court or governmental agency, the Participant shall promptly notify CWEI of the existence, terms and circumstances surrounding such request, so that CWEI may seek a protective order or confidential treatment of such information. 4.02Transfer Restrictions.Except as provided in Section 4.03, no Participant shall Transfer his or her Interests without the prior written consent of CWEI.Any attempted Transfer in violation of this Section 4.03 shall be null and void, and CWEI shall refuse to recognize any such Transfer. 4.03Permitted Transfers; Status as Assignee.A Participant may Transfer all or any portion of his or her Interests to his or her spouse, parents or natural or adoptive lineal descendants, or to one or more trusts or partnerships established exclusively for the benefit of his or her spouse, parents or natural or adoptive lineal descendants; provided, that any such permitted assignee shall receive and hold such rights subject to the provisions of this Agreement, including, without limitation, the provisions of this ARTICLE IV, and as a condition to such Transfer, shall execute and deliver a written agreement with the Parties agreeing to be bound hereby.A Participant intending to Transfer Interests pursuant to this Section 4.03 shall provide at least 10 days prior written notice of such proposed transfer to CWEI. 4.04Forfeiture of Interests.A Participant shall forfeit any and/or all of his or her Interests held by such Participant if such Participant admits or enters a plea of no contest to or is convicted of a felony or misdemeanor offense against CWEI or any of its Affiliates (“Event of Forfeiture”). 4.05Specific Performance.The parties agree that each Party would be irreparably damaged if any of the provisions of this ARTICLE IV are not performed in accordance with their specific terms and that monetary damages would not provide an adequate remedy in such event.Accordingly, it is agreed that, in addition to any other remedy to which they may be entitled, at law or in equity, CWEI and any nondefaulting Participant shall be entitled to injunctive relief to prevent breaches of the provisions of this ARTICLE IVand specifically to enforce the terms and provisions hereof in any action instituted in any court of competent jurisdiction. ARTICLE
